In an action for a separation, the defendant husband appeals from so much of an order of the Supreme Court, Queens County, dated April 15, 1963, as directed him to pay to the plaintiff wife, pendente lite, the sum of $50 per week for her support and for the support and maintenance of the child of the parties. Order modified by striking out its first and third decretal paragraphs and by substituting therefor a provision denying plaintiff’s motion for support pendente lite on condition that the defendant make support payments of $25 per week pursuant to the voluntary arrangement heretofore made between the parties. As so modified, order, insofar as appealed from, affirmed, without costs and without prejudice to an application at Special Term for further relief in the event of a default in the weekly payments of $25. Under all the circumstances, it was an improvident exercise of discretion for the Special Term to direct the payment of temporary alimony at the rate of $50 a week. Ughetta, Acting P. J., Kleinfeld, 'Christ, Brennan and Rabin, JJ., concur.